Citation Nr: 1604050	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral hand condition, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified via videoconference before the undersigned Veterans Law Judge in August 2015.  A hearing transcript is contained in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran currently suffers from Raynaud's disease.  This condition is documented throughout his private treatment records, with symptoms such as fingers turning white and cold noted along with the diagnosis.  In August 2015, a private physician submitted a letter in which he described a condition of the Veteran's hands and fingers.  He noted that the Veteran reported difficulty with use of the fingers and a loss of sensation.  The Veteran also reported this affecting his feet.  The physician stated that the Veteran had vasospastic arterial disease-possibly Raynaud's phenomenon, along with polyneuropathy syndrome and degenerative disc disease.  The physician advised followup with a VAMC with regards to Agent Orange considerations.  

The Veteran testified at his August 2015 Board hearing that he first began feeling a tingling and/or numbness sensation in his fingers while on active duty.  He stated that since service, this sensation became progressively worse and ultimately led to him seeking private treatment, where he was diagnosed with Raynaud's disease.  

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide (Agent Orange) applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2015).  The Veteran's service in the Republic of Vietnam has been confirmed; thus, the Veteran is presumed to have been exposed to Agent Orange.  The diseases associated with Agent Orange exposure for these purposes include early-onset peripheral neuropathy, which must have manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

It does not appear that the Veteran has been afforded a VA examination yet concerning his claim.  It appears that an Agent Orange Peripheral Neuropathy Review was performed that was signed by a physician, but a full VA examination has not been provided.  As exposure to Agent Orange has been conceded and the Veteran has competently reported that he began experiencing symptoms involving his hands and fingers while on active duty, the Board concludes that he should be afforded a VA examination to provide comment on the etiology of his condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1. Determine if the Veteran has any outstanding VA treatment records.  If he does, obtain them and add them to the claims file.  

2. Then, schedule the Veteran an appropriate examination for his bilateral hand conditions, to include Raynaud's disease and polyneuropathy syndrome.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies should be conducted.

After the review of the record and the examination are completed, the examiner should respond to the following:

* Does the Veteran have early-onset peripheral neuropathy of his hands?
* If so, is it at least likely as not (50 percent or greater probability) that this condition incepted within one year of his discharge from service in April 1970? 

If the examiner does not believe that the Veteran has early-onset peripheral neuropathy, he/she must explain the reasoning behind this conclusion in detail.  

Alternatively, if the examiner does not find that the Veteran had early-onset peripheral neuropathy of his hands within one year of discharge, he/she should respond to the following for each condition diagnosed:

* Is it at least likely as not (50 percent or greater probability) that the condition was caused by or is otherwise related to any in-service, disease, event, or injury, to include conceded exposure to Agent Orange while in Vietnam? 

In making these determinations, the examiner must consider all relevant evidence contained in the claims file, including the Veteran's treatment for Raynaud's disease, the August 2015 letter from the private physician indicating he suffered from both Raynaud's disease and polyneuropathy syndrome, and the Veteran's competent lay contentions that his symptoms began while on active duty.  The examiner is further reminded that the Veteran's DD-214 establishes service in Vietnam, thus the Veteran's exposure to Agent Orange is conceded.  

The reasons and bases for all opinions and conclusions should be provided.  If the examiner is unable to express the requested opinions without resorting to speculation, the reasons and bases for that opinion should be noted, and any missing evidence that would enable the opinion to be expressed should be identified.

3. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented, including possibly returning the report to the providing examiner for corrective action.
 
4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




